 1

 2                                 UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                   ***
 5    JEREMIAH WILLIAM BALIK,                                 Case No. 2:18-cv-02174-RFB-GWF
 6                                           Plaintiff,
              v.                                                            ORDER
 7
      CITY OF TORRANCE, et al.,
 8
                                           Defendant.
 9

10          This matter is before the Court on Plaintiff’s Second Application to Proceed in Forma
11   Pauperis (ECF No. 32). On May 24, 2019 the Court ordered Plaintiff to file a completed long
12   form application to proceed in forma pauperis because his prior application was contained out-of-
13   date financial information. Plaintiff’s second application fails to adhere to the Court’s instructions
14   and instead refers the Court to another filing entitled “Additional Evidence – Wells Fargo Bank
15   Statements” (ECF No. 21) which Plaintiff purports to be his bank statements.
16          Upon review of the document entitled “Additional Evidence – Wells Fargo Bank
17   Statements” the Court is not convinced that Plaintiff is unable to pay the filing fee in this matter.
18   For example, Plaintiff’s Second Application indicates that Plaintiff receives a $2,900.00 monthly
19   VA stiped, but leaves blank the entirety of Section 8 of the application related to monthly expenses.
20   Moreover, Plaintiff’s “Additional Evidence” does not contain any bank statements, but instead
21   consists of motions and orders related to another matter outside of this jurisdiction. Accordingly,
22          IT IS HEREBY ORDERED that Plaintiff is directed to complete a long form application
23   to proceed in forma pauperis (A0 239), a copy of which can be found on the Court’s website.
24   Alternatively, Plaintiff shall pay the $400.00 filing fee by no later than August 12, 2019.
25   ...
26   ...
27   ...
28   ...
                                                          1
 1           IT IS FURTHER ORDERED that Plaintiff need not attach his bank statements to the

 2   application, but must complete the entire A0 239 form, without reference to additional documents.

 3   However, if Plaintiff elects to provide bank statements, the statements must be for June or July

 4   2019.

 5           Dated this 29th day of July, 2019.

 6

 7
                                                         GEORGE FOLEY, JR.
 8                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
